                                                                                    U.S. DISTRICT COURT
                                                                                NORTHERN DISTRICT OF TEXAS
                                                                                           FILED

                     IN THE UNITED STATES DISTRICT CO RT                               JUL -3 2019
                          NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION
                                                                                 CLERK, U.S. D!STKICT COURT
                                                                                   l l y -
MICHAEL BANKHEAD,                                 §                                        IJcputy

                                                  §
             Plaintiff,                           §
                                                  §
vs.                                               §   NO. 4:18-CV-605-A
                                                  §
LIFEGUARD AMBULANCE SERVICE                       §
OF TEXAS D/B/A LIFEGUARD                          §
AMBULANCE SERVICE, LLC, ET AL.,                   §
                                                  §
             Defendants.                          §


                           MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of defendants,

Lifeguard Ambulance Service of Texas d/b/a Lifeguard Ambulance

Service, LLC ("Lifeguard"), and Air Medical Group Holdings,                                    Inc.

("Air Medical"), for summary judgment. The court, having

considered the motion, the response of plaintiff, Michael

Bankhead,    the reply, the record, and applicable authorities,

finds that the motion should be granted.

                                                 I.

                                   Plaintiff's Claims

      On July 25, 2018, plaintiff filed his original complaint in

this action. Doc. 1 1. In it, he alleges:

      Plaintiff began working for Lifeguard in May 2016. Doc. 1 ,

11. Plaintiff was treated differently and discharged after he

became injured on or around January 13, 2017, and presented his


      'The "Doc.   "reference is to the number of the item on the docket in this action.
medical records showing that he has Type II diabetes and some

associated complications and needed an accommodation to recover

from an ankle injury. Id. , 12. Other employees who have had

absences were not terminated. Id. , 22.

     Plaintiff asserts claims against Lifeguard under the

Americans with Disabilities Act, 42 U.S.C.                        §§   12101-12213

("ADA"), and against both defendants for intentional infliction

of emotional distress, negligent supervision, training and

retention, and for wrongful discharge.'

                                              II.

                                Grounds of the Motion

     Defendants maintain that plaintiff cannot establish a

genuine fact issue with regard to any of this claims.

Specifically, he cannot show that he had a disability under the

ADEA. Nor can he show that he is entitled to proceed on any of

his state law claims.

                                             III.

                  Applicable Summary Judgment Principles

     Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.                              Fed. R. Civ.


    'Plaintiff does not allege any facts to show a relationship between him and Air Medical.

                                                2
P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).      The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,            "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."             Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)        ("A party

asserting that a fact                  is genuinely disputed must support

the assertion by                  citing to particular parts of materials in

the record           • fl )   •   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.      Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475   u.s.   574, 587, 597 (1986).        In Mississippi Prot. & Advocacy

Sys., Inc. v. Cotten, the Fifth Circuit explained:

        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,

                                          3
         as a whole, lead a rational trier of fact to find for
         the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

         The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law. 3       Celotex Corp., 477 U.S. at 323.                   If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys.,          929 F.2d at 1058.

                                                  IV.

                                       Undisputed Facts 4

         The record establishes the following undisputed facts:

         Lifeguard is a nationwide company providing air and ground

ambulance services. Doc. 29 at APP 001. Lifeguard has specific

policies concerning attendance and punctuality of employees. Id.

Employees must report to their shifts regularly and be on time.

Id. at APP 002. Plaintiff began working for Lifeguard on May 9,



         3
          ln Boeing Co. v. Shipman, 411 F.2d 365,374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the court should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

        "'Plaintiff filed an appendix along with his response to the motion for summary judgment. Doc.
31. The appendix should have been stricken for a number of reasons. It is not signed by plaintiff's
counsel and it does not contain tabs or highlighting as required by the comt's August 30, 2018 status
repott order. Doc. 16. More importantly, none of the documents included in the appendix in response to
the motion are verified or authenticated. They do not constitute proper summary judgment evidence.
Duplantis v. Shell Offsho•·e.lnc., 948 F.2d 187, 191 (5th Cir. 1991).

                                                   4
2016, as a paramedic. Id. On August 24, 2016, plaintiff received

a written warning for being absent from his shifts on May 17,

June 10, August 9, and August 21, 2016. Id. APP 082. On December

2, 2016, plaintiff received a corrective action form noting that

he had been absent on November 29, 2016, and that the problem was

a recurring one. Id. at APP 084.

     On January 13, 2017, plaintiff was scheduled to work a 24-

hour shift beginning at 8:00 a.m. Doc. 29 at APP 002. Plaintiff

failed to report to work or call his immediate supervisor. Id.

His manager attempted to contact plaintiff but could not reach

him. He also attempted to contact plaintiff's emergency contact

person but was unable to reach her. Later in the day, plaintiff

contacted his manager to say that he had injured his ankle when

he slipped on ice on his way to work. Id.

     On January 16, 2017, Lifeguard's human resources manager

attempted to contact plaintiff. She followed up with an email

advising plaintiff that she would need documentation regarding

his medical condition and that he did not qualify for leave under

the Family and Medical Leave Act since he had been employed for

less than 12 months. Doc. 29 at APP 003; APP 090-091. The email

cautioned that plaintiff's employment status was pending a

decision as to whether his absences were approved. Id. at APP

091. On January 18, 2017, the human resources manager again


                                   5
emailed plaintiff, saying that she had expected to hear from him

regarding his work status and since she had not, plaintiff had

been removed from his next scheduled shift. Id. at APP 092.

Ultimately, the human resources manager reviewed medical

documentation provided by plaintiff and determined that he had

suffered a minor injury. Taking into consideration plaintiff's

prior attendance issues, his employment was terminated effective

January 26, 2017. Id. at APP 004, 094,   096.

      On March 27, 2017, plaintiff filed a charge of

discrimination. Doc. 29 at APP 097. He alleged discrimination

based on disability. Id. He stated that he was injured in January

2017 and could not walk. He provided requested medical

information but was terminated for absenteeism. Others were not

discharged for absenteeism or similar reasons as he was;

accordingly, he believed he was discharged due to his disability.

Id.

                                 v.

                              Analysis

      A prima facie case under the ADA requires a plaintiff to

plead that:   (1) he is a qualified individual within the meaning

of the ADA;   (2) he was excluded from participation, or denied

benefits, or otherwise discriminated against by the defendant;

and (3) the exclusion, denial, or discrimination was because of


                                 6
his disability. Hale v. King, 642 F. 3d 492, 499 (5th Cir. 2011).

A disability under the ADA is defined as "(A) a physical or

mental impairment that substantially limits one or more major

life activities of such individual;      (B) a record of such an

impairment; or (C) being regarded as having such an impairment."

42 U.S.C.   §   12102(1). The impairment's impact must be permanent

or long term. Toyota Motor Mfg., Ky.,      Inc. v. Williams, 534 U.S.

184, 198    (2002). An impairment does not include a transitory

injury that has no permanent effect on the plaintiff's health.

Williamson v. Am. Nat'l Ins. Co., 695 F. Supp. 2d 431, 448         (S.D.

Tex. 2010). A broken leg is a standard example of an intermittent

episodic injury not constituting an impairment for purposes of

the ADA. VandeZande v. Wise. Dep't of Admin., 44 F.3d 538, 544

(7th Cir. 1995); Street v. Maverick Tube Corp., No. 4:15-CV-2736,

2016 WL 5711338, at *6     (S.D. Tex. June 17, 2016), adopted, 2016

WL 3948106 (July 19, 2016) (broken foot and limp for several weeks

not a disability under the ADA) .

     In this case, plaintiff has not shown that he suffered from

a disability under the ADA. In fact, he pleaded that his injury

was only temporary. Doc. 1    ~~   14-17 (plaintiff injured his foot

on January 13, 2017, wore a boot to stabilize his ankle, and was

cleared to return to work on January 26, 2017). In his summary

judgment response, he mentions that he has diabetes. Doc. 30 at


                                    7
9. But, even if true, simply having a diagnosis does not amount

to proof that one has an impairment under the ADA. See Griffin v.

United Parcel Serv., Inc., 661 F. 3d 216, 223   (5th Cir, 2011)

     Even if plaintiff could show that he was a qualified

individual, and he cannot, he has not shown that he was

terminated because of a disability. Rather, the record

establishes that plaintiff was terminated for excessive absences

from work.

B,   Intentional Infliction of Emotional Distress

     As defendants point out, intentional infliction of emotional

distress is a "gap-filler tort,• judicially created to allow

recovery in the rare case where a defendant intentionally

inflicts severe emotional distress in such an unusual manner that

no other theory of recovery is available to the victim. Doc. 18

at 9 (citing McNamee v. Cellular Sales of Tex., No, 4:13-CV-741-

A, 2014 WL 97390, at *3   (N.D. Tex. Jan, 9, 2014)). Such claim is

not available here, where the underlying conduct is covered by

another statutory scheme. Hoffmann-LaRoche, Inc. v. Zeltwanger,

144 S.W.3d 438, 447   (Tex. 2004). And, in any event, plaintiff has

not pleaded, much less come forward with evidence to show, that

defendants caused him severe emotional distress of any kind.

Plaintiff apparently agrees as he makes no response to this

ground of the motion.


                                 8
C.      Negligent Supervision, Training, and Retention

        Texas law is clear that statutory-based employment

discrimination claims are not independently actionable common law

torts. Staples v. Caremark, LLC, No. SA-08-CV-831-XR, 2009 WL

3634079, at *5 (W.D. Tex. Oct. 29, 2009), Here, plaintiff has not

pleaded or made any attempt to show that any alleged wrongdoing

by defendants' employees was other than employment related

discrimination. Again, plaintiff apparently agrees as he makes no

response to this ground of the motion.

D.      Wrongful Discharge

        Plaintiff's wrongful discharge claims are identical to his

ADA claim and must be dismissed for the same reasons. Westfall v.

GTE North, Inc., 956 F. Supp. 707, 718 (N.D. Tex. 1996) . 5

Plaintiff makes no response to this ground of the motion,

apparently agreeing with defendants' analysis.

E.      Plaintiff's Alternative Request for Relief

        At the conclusion of his response, plaintiff includes an

•alternative request for relief under FRCP 56(d) .• Doc. 30 at 14.

The court is not granting the request. Plaintiff was specifically

instructed in the court's order setting schedule and providing

special pretrial instructions that motions for continuance


        5
          As defendants note, plaintiffs complaint mentions Title VII, but he has not asserted any such
claim. It does not appear that he exhausted any remedies in that regard so such a claim would not be
appropriate. See Chhim v. Univ. of Tex., 836 F.Jd 467,472 (5th Cir. 2016).

                                                    9
pursuant to Fed. R. Civ. P. 56(d) must be filed separately and

not included in a summary judgment response. Doc. 19 ~ 1.

Further, even had the court not so instructed, the title of

plaintiff's response fails to identify that it includes a motion.

See Local Civil Rule LR 5.1(c). But, more importantly, the

request does not meet the requirement of Rule 56(d) that

plaintiff show by affidavit or declaration that for specified

reasons he cannot present facts essential to justify his

opposition to the motion. Here, his attorney simply says that

plaintiff's deposition is scheduled for June 19, 2019, and the

discovery deadline is July 15, 2019. Doc. 31 at App 23. Further,

she says,   "[W)e are asking for an extension in case there is a

need to request other documents or make other requests after

Plaintiff's deposition." Id. Neither the declaration nor

plaintiff's response to the summary judgment motion identifies

any fact that plaintiff cannot present to justify his opposition

to the motion.

                                VI.

                               Order

     The court ORDERS that defendants' motion for summary

judgment be, and is hereby, granted; that plaintiff take nothing

on his claims against defendants; and that such claims be, and




                                 10
are hereby, dismissed with prejudice.

     SIGNED July 3, 2019.




                               11
